918 So. 2d 316 (2005)
Lisa M. OKOH, Appellant,
v.
James I. OKOH, Appellee.
No. 2D04-5295.
District Court of Appeal of Florida, Second District.
October 12, 2005.
Rehearing Denied January 25, 2006.
Lisa M. Okoh, pro se.
Lorena L. Kiely of Law Office of Lorena L. Kiely, Tampa (withdrew after initial briefing), for Appellant.
Caroline K. Black, Tampa, and Ingrid Anderson, Clearwater, for Appellee.
SALCINES, Judge.
In this difficult case, we are bound by the standard of review, which is whether the trial court's decision to set aside or uphold a marital settlement agreement was supported by competent, substantial evidence. See Hjortaas v. McCabe, 656 So. 2d 168 (Fla. 2d DCA 1995); Maas v. Maas, 440 So. 2d 494 (Fla. 2d DCA 1983). We cannot reweigh the evidence, and the record does not reflect that the trial court committed reversible error. Accordingly, the trial court's order on the enforceability of the written marital settlement agreement is affirmed.
Affirmed.
WHATLEY and SILBERMAN, JJ., Concur.